Citation Nr: 1452210	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  08-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981 and from September 1989 to October 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2007 and August 2010 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

In a March 2011 decision, the Board relevantly denied service connection for left ear hearing loss.  The Veteran appealed the Board's March 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not appeal that part of the Board's decision that denied service connection for right ear hearing loss, tinnitus and a chronic disability manifested by vertigo.  In an Order dated in January 2012, the Court vacated that part of the Board's decision denying service connection for left ear hearing loss, pursuant to a Joint Motion (JMR).  

In May 2012, VA received a disc containing the Veteran's records on file with his claims for disability benefits from the Social Security Administration (SSA).  While this evidence was not thereafter cited too as having been reviewed by the agency of original jurisdiction (AOJ) in a subsequent supplemental statement of the case (SSOC), the Board nonetheless finds that a remand for AOJ review is not required.  The Board has reached this conclusion because, while some of these records make reference to the Veteran's hearing loss, the evidence found in these records is duplicative of evidence already found in the claims file.  Therefore, the Board finds that nothing found in these records is additional pertinent evidence as to the claim of service connection for left ear hearing loss.  See 38 C.F.R. § 19.31 (2014) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

In September 2012 the Board remanded the claim of service connection for left ear hearing loss for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

During the course of the Veteran's appeal, he perfected his appeal of the denial of his claim of entitlement of service connection for PTSD in an August 2010 rating decision.  Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran's claim for service connection for PTSD encompasses all diagnosed psychiatric disabilities present.  The issue has been recharacterized to comport with the evidence of record.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current left ear hearing loss did not have its onset during active service, was not manifested to a compensable degree within one year after the separation from service in 1981 or 1993, and is not related to an injury, disease, or event in service.



CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107(b) (West 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2013 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.

Next, the Board finds that the July 2007 letter, issued prior to the November 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Furthermore, even if the above letter did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, representing him at that time.  The representative and the acting VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for hearing loss.  Therefore, the Board finds that, consistent with Bryant, the acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the duty to assist, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records.  This includes the Veteran's service treatment and personnel records, as well as his records from the Tampa VA Medical Center.  Private treatment records have also been obtained, as well as the Veteran's SSA disability determination and the records considered in that determination.  

The record also shows that the Veteran was most recently afforded a VA examination in April 2013, with an October 2013 addendum, and that examination and addendum opinion are adequate to adjudicate the claim and substantially comply with the Board's remand instructions.  The Board has reached this conclusion because after a review of the record on appeal and an examination of the Veteran, the examiner provided an opinion as to the diagnosis and origins of the Veteran's current left ear hearing loss which opinion was based on citation to relevant evidence found in the claims file and current medical knowledge.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall; D'Aries; Dyment; Also see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons or bases requirement imposed on examiners."); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (holding that examination reports are adequate when they sufficiently inform the Board of the examiner's opinion on a medical question and the essential rationale for that opinion).

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's record including in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) such as sensorineural hearing loss.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where credible evidence relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensorineural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Impaired hearing for VA purposes will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Court in Hensley also held that "audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The determination as to whether the requirements for entitlement to service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Analysis

The Veteran and his representative contend that he currently has left ear hearing loss as a result of his in-service exposure to noise while serving on a flight line as a refueler and crew chief from February 1977 to February 1981.  The Veteran asserts that he first experienced left ear hearing loss during his first period of service.  

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran's service records show that he worked on a flight line as a refueler and crew chief from February 1977 to February 1981.  The Board also finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noise while serving in this capacity.  See Davidson, supra.  The Board also finds that the Veteran is competent to report on the fact that he had problems with hearing in his left ear while on active duty because these symptoms are observable by a lay person.  Id.  Furthermore, the Board notes that audiological examinations dated from December 1976 to September 1989 show that the Veteran's auditory threshold at 1000 hertz increased from 10 to 15 decibels, a +5 shift.  

However, service treatment records, including the audiological examinations dated from December 1976 to September 1989, do not indicate some degree of hearing loss even as defined by Hensley, supra, much less show that the Veteran was diagnosed with hearing loss in the left ear as defined by VA.  Moreover, the Board finds the service records, which are negative for complaints, symptoms, diagnoses, or treatment for left ear hearing loss, are more credible than the Veteran's claims that he had these problems during his first period of active duty.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have left ear hearing loss while on active duty.  Accordingly, the Board finds that entitlement to service connection for left ear hearing loss must be denied based on in-service incurrence despite his occupational specialty, despite the shift in audiological findings while on active duty, and despite the Veteran's claims regarding having problems with observable symptoms of this disability while on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no evidence in the record of the Veteran having compensable sensorineural hearing loss in the left ear within one year of his separation from either of his periods of military service.  Accordingly, entitlement to service connection for left ear hearing loss based on a presumptive basis must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his second period of active duty in 1993 and his first complaints and/or diagnosis of left ear hearing loss in early 2005 to be compelling evidence against finding continuity.  The more than 10 year gap between the Veteran's discharge from his second period of active duty and the first evidence of left ear hearing loss weighs heavily against his claim.  See Kahana, supra.  

Although the Veteran is competent to report that he had problems hearing conversational speech since service, his assertions are contradicted by the post-service private treatment records, dating from March 2005 to November 2007, that repeatedly note a "sudden onset" of left ear hearing loss in either January 2005 or February 2005.  In light of the fact that the Veteran's contentions and testimony regarding the onset of his left ear hearing loss in service are contradicted by what he earlier told his own private treating physicians from 2005 to 2007, the Board finds it to be not credible and to therefore lack probative value.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Also see Davidson, supra.  

Likewise, to the extent that the October 2010 private physician's evaluation report relied on the Veteran's more recent history of hearing loss that "stem back to 1978," it is inaccurate and of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

In these circumstances, the Board gives more probative weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for left ear hearing loss prior to January 2005, more than a decade following his separation from his second period of active duty, than to his claims and testimony to the contrary.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, entitlement to service connection for left ear hearing loss based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that other than the October 2010 private evaluation report, private treatment records provided by the Veteran uniformly show a sudden onset of left ear hearing loss in January 2005 or February 2005.  

Furthermore, after examining the Veteran in April 2013, and reviewing his claims file, in an October 2013 addendum a VA audiologist opined that the Veteran's service audio evaluations conducted from 1978 to 1989 were all normal with no significant threshold shifts and that the earliest record of hearing loss complaints was in 2005.  The examiner also opined that the Veteran's current audiologic findings were inconsistent with exposure to high intensity noise and more consistent with Meniere's disease.  The examiner further opined that, based on current knowledge of cochlear physiology, the Institute of Medicine concluded there was no sufficient scientific basis for the existence of delayed onset hearing loss.  The examiner opined that it is less likely as not that the Veteran's left ear hearing loss was caused by or the result of the Veteran's noise exposure in service.  

The Board finds the opinion of the VA audiologist who conducted the April 2013 examination to be the most probative evidence of record regarding the etiology of the Veteran's left ear hearing loss, as the examiner's opinion was based on a review of the record on appeal, including the in-service records and an examination of the Veteran.  She further provided rationale for her opinion supported by citation to relevant medical evidence found in the claims file to substantiate her opinion and reference to current medical standards.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).

As noted previously, although the Veteran is competent to report on his personal knowledge of his symptoms, he is not competent to provide a probative opinion on the etiology of his left ear hearing loss.  Such is a medically complex matter that requires particular expertise or training in audiology, which the Veteran is not shown to possess, despite his training as a physician's assistant.  See Jandreau, supra.  In contrast, the April 2013 VA examiner took into consideration the Veteran's subjective complaints, his reported history, and the results of the examination in determining the etiology of his current left ear hearing loss.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's current left ear hearing loss was not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for left ear hearing loss is not warranted based on the initial documentation of the disability after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

Based on the discussion above, as the preponderance of the evidence is against the claim of service connection for left ear hearing loss, there is no doubt to be resolved, and service connection is not warranted.  


ORDER

Service connection for left ear hearing loss is denied.  


REMAND

As to the claim of service connection for a psychiatric disorder, to include PTSD, the July 2010 VA psychiatric examiner determined that the Veteran did not meet the DSM-IV criterion for a PTSD diagnosis and specifically noted that there was no evidence to support the Veteran's alleged stressor.  However, in December 2010 the Veteran submitted a copy of a Security Police Report, signed by a U.S. Air Force Captain and Chief of the Fuels Management Branch and dated in November 1980, which appears to support the circumstances of his alleged stressor.  In light of the newly submitted evidence, apparently corroborating the Veteran's alleged stressor, the Board finds it necessary to remand the claim for to obtain another medical opinion as to the origins or etiology of the Veteran's current psychiatric disorders including PTSD.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

While the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, physically or electronically associated with the claims file all identified private and VA treatment records. 

2.  After undertaking the above development to the extent possible, schedule the Veteran for a VA mental disorders examination by an appropriate professional.  The entire claims file must be reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran the examiner should provide answers to the following questions:

a.  What are the diagnoses of all of the Veteran's psychiatric disorders?

b.  Does the Veteran's current psychiatric disorders include a diagnosis of PTSD in accordance with the DSM V?  

c.  As to each diagnosed psychiatric disorder including PTSD, is it at least as likely as not (a 50 percent or greater probability) that it is related to any incident of the Veteran's military service,  including the incident documented in the November 1980 Security Police Report, and/or has continued since that time?  

In providing answers to the above questions, the examiner should take into account the fact that the Veteran is competent and credible to report on what he feels and sees even when not documented in medical records.

In providing answers to the above questions, the examiner should not rely exclusively on negative evidence.

A complete rationale for all opinions expressed must be provided.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must explain whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) which includes, among other things, notice of the May 2012 evidence received from the SSA as well as all additional evidence added to the claims file since the July 2012 statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


